                      APPENDIX 6




Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 1 of 18
                                Dr. Isabella Cunningham
          Stan Richards Chair in Advertising and Public Relations Strategy
                         The University of Texas at Austin
              Stan Richards School of Advertising & Public Relations
                             1412 Barton Creek Boulevard, Austin TX 78735
                   Office (512) 471-8126; Home (512) 306-9701; Fax (512) 306-9731




                                      ACADEMIC DATA

J.D. - Faculdade de Direito da Universidade Catolica de Sao Paulo, Sao Paulo, Brasil, 1964

M.B.A. - Marketing - Escola de Administracao de Empresas de Sao Paulo, da Fundacao Getulio
Vargas, Sao Paulo, Brasil, 1966

M.B.A. - Marketing - Michigan State University, 1968

Ph.D. - Marketing, with cognate areas in Economics, Physical Distribution and Communication -
Michigan State University, 1972



                                  TEACHING EXPERIENCE

Stan Richards Chair in Advertising and Public Relations, The University of Texas at Austin,
September 2015 to present

Ernest A. Sharpe Centennial Professor in Communication, The University of Texas at Austin, 1983
to 2015.

Professor of Advertising, Department of Advertising, The University of Texas at Austin, 1981 to
present.

Associate Professor of Advertising, Department of Advertising, The University of Texas at Austin,
1976 to 1981.

Assistant Professor of Advertising, Department of Advertising, The University of Texas at Austin,
1974 to 1976.

Visiting Assistant Professor of Marketing, Department of Marketing Administration, The
University of Texas at Austin, 1973 to 1974.



     Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 2 of 18
                                                                                                  2


Assistant Professor of Marketing, Center of Business Administration, St. Edward's University,
Austin, Texas, 1971 to 1972.

Assistant Professor of Marketing, Escola de Administracao de Empresas de Sao Paulo da Fundacao
Getulio Vargas, Sao Paulo, Brasil, 1969 to 1971.

Teaching Assistant in Marketing, Michigan State University, East Lansing, Michigan, 1968 to
1969.


                             ADMINISTRATIVE DUTIES

(At The University of Texas at Austin)


Chair, University of Texas Admission and Registration Committee, elected by members of the
Faculty Council, 2015-2016.

Member, Distance and Continuing Education Work Group, Moody College of Communication,
2015-2016.

Member, Moody College Promotion and Tenure Committee, 2014-2016.

Chair, Department of Advertising, September 2002 to 2014. In addition to the duties required of
the Chair, traveled to New York, Chicago, Dallas, Los Angeles, San Francisco, and overseas to
acquire and secure funding for scholarships and internships. Also, traveled extensively to do major
fundraising for the College and Department.

Chairman, University of Texas Enrollment Task Force Review, appointed by President Powers,
2008 to 2014. Charged with reviewing progress made on enrollment for The University and with
making new recommendations for continued improvement.

Member, University of Texas Admission and Registration Committee, elected by members of the
Faculty Council, 2007 to 2008 and 2008 to 2015, Chair of the University of Texas Admission and
Registration Committee, 2015-2016

Member of the Rules and Regulations Committee of the University Faculty Council 2014-2016

Member, University of Texas Committee for Graduation. Elected by Faculty Council, 2007-2008.


Member, Jackson School Committee for Promotion and Tenure, appointed by President Faulkner,
2005 to 2008.

Chairman, University of Texas Enrollment Task Force, appointed by President Faulkner, October
2003 to May 2004. Developed a plan for achieving optimum enrollment at The University.




     Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 3 of 18
                                                                                                  3


Chairman, University of Texas Enrollment Task Force, appointed by President Powers, October
2006 to May 2008.

Member, University of Texas Women’s Athletics Hall of Fame Committee, 2001 to present.

Member of the Board, University Coop, 2003 to 2007.

Member, Administrative Council, Moody College of Communication, 2002 to 2014.

Chairman of the Board, University Co-op, 1970 to 1979, 1981 to 1982.

Graduate Advisor, Department of Advertising, 1976 to 1978.

Acting Chair, Department of Advertising, Spring/Summer 1978.

Chair, Department of Advertising, 1978 to 1985.

Member, Administrative Council, College of Communication, 1978 to 1985.

Chair, Women's Athletic Council, 1980 to 1985.

Member, Texas Student Publications Board of Operating Trustees, 1982 to 1984.

College of Communication Minority Liaison Officer for Department of Advertising, 1990 to 1991.

Member, Advisory Board, Institute of Latin American Studies, 1982 to present.

PCL Representative for Department of Advertising, 1991 to 2010.

Director for International Programs, St. Edward’s University College of Communication, 1995-
2000.

Member of the Board, St. Edward’s University, 1985 to 2008.

Member of the Facilities Committee, and the Finance Committee of the Board, St. Edward’s
University, 1985 to 2006.

Acting Dean, Center of Business Administration, St. Edward's University, Austin, Texas, 1972 to
1973.


                                       PUBLICATIONS

                                            (Books)

1.     (With W.H. Cunningham and R.M. Moore) A Study of Consumer Behavior in Brazil,
       monograph, the Bureau of Business Research, The University of Texas at Austin, 1976.


     Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 4 of 18
                                                                                                4


2.     (With W.H. Cunningham and W.J.E. Crissy) Selling: The Personal Force in Marketing,
       Wiley-Hamilton, 1977.

3.     (With W.H. Cunningham and W.J.E. Crissy) Effective Selling, J. Wiley and Sons, 1977.

4.     (With G. Kozmetsky) Investment Management: A Book of Readings, The University of
       Texas Press, 1979.

5.     (With W.H. Cunningham) Marketing: A Managerial Approach, Southwestern Publishing
       Company, 1980, 2nd ed., 1987.

6.     (With W.J.E. Crissy and W.H. Cunningham) Metodos Efectivos de Venta, Mexico:
       Editorial Limusa, 1980.

7.     (With W.H. Cunningham and D.W. Jackson, Jr.) Selling: The Personal Force in Marketing
       (Revised) J. Wiley and Sons, 1988.

8.     (With J. Murphy) Advertising and Marketing Communication Management, Dryden Press,
       1993.

9.     (With Pei-Fen Li) Consumer Information Search and Decision Processes in a Web-Based
       Shopping Environment-A Monograph, 2009.

10.    (With Zhenghua Sara Ye) An Exploratory Study of Search Advertising in China-A
       Monograph, 2009.

11.    (With J. Murphy, L. Stavchansky de Lewis) Integrated Brand Promotion Management:
       Cases, Text, and Exercises, Kendall Hunt Publishing, 2011.


                                   PUBLICATIONS

                                           (Articles)

1.     (With W.H. Cunningham) "The Urban In-Home Shopper: Socio-economic and Attitudinal
       Characteristics," Journal of Retailing, Vol. 49, Number 3, Fall 1973.

2.     (With R.T. Green and W.H. Cunningham) "A Cross-Cultural Study of Subjective Product
       Attributes," in Proceedings of the Association of Consumer Research, November 1973.

3.     (With R.M. Moore and W.H. Cunningham) "Urban Markets in Industrializing Countries:
       The Sao Paulo Experience," Journal of Marketing, Vol. 38, Number 2, April 1974.

4.     (With R.T. Green) "Family Purchase Decisions: Substantial Changes Could Result from
       Women's 'Liberated' Attitudes," in Proceedings from the Research Seminar in Marketing,
       France, June 1974.




      Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 5 of 18
                                                                                                   5


5.     (With W.H. Cunningham and W. English) "Socio-psychological Characteristics of
       Undergraduate Marijuana Users," Journal of Genetic Psychology, Fall 1974.

6.     (With R.T. Green) "Purchasing Roles in the U.S. Family, 1955 and 1973," Journal of
       Marketing, October 1974.

7.     (With R.T. Green and W.H. Cunningham) "The Effectiveness of Standardized Global
       Advertising: A Cross-Cultural Research," Journal of Advertising, Vol. 4, Number 3, p. 25,
       Summer 1975.

8.     (With R.T. Green) "Feminine Role Perception and Family Purchasing Decisions," Journal
       of Marketing Research, August 1975, p. 325.

9.     (With W.H. Cunningham) "Consumer Protection: More Information or More Regulations?"
       Journal of Marketing, April 1976.

10.    (With R.T. Green) "The Impact of Wives' Employment on Family Purchasing Roles,"
       Journal of Business Research, October 1976.

11.    Book Review of "The Female Consumer" by Rosemary Scott, in Journal of Marketing, Vol.
       41, Number 3, July 1977, pp. 141-142.

12.    (With W.H. Cunningham) "Standards for Advertising Regulation: The Least Reasonable
       Man Principle," Journal of Marketing, Vol. 41, Number 4, October 1977, pp. 92-97.

13.    (With R.T. Green and W.H. Cunningham) "The Importance of Ipsatization in Cross-
       Cultural Research," Public Opinion Quarterly, Fall 1977, pp. 379-384.

14.    (With J.H. Murphy and G. Wilcox) "The Influence of Program Environment on Humorous
       and Non-Humorous Advertising," Journal of Advertising, June 1979.

15.    (With R.T. Green) "Working Wives in the United States and Venezuela: A Cross-National
       Study," Journal of Comparative Family Studies, Vol. X, Number 1, Spring 1979.

16.    (With R.T. Green) "Family Purchasing Roles in Two Countries," Journal of International
       Business Studies, Vol. XI, Number 2, Spring/Summer 1980.

17.    (With W.H. Cunningham and V.J. Blasko) "Advertising for Lawyers: An Exploratory
       Study of Four Different Appeals," SMA Proceedings, Ronald D. Taylor, John H. Summey,
       Blaise J. Bergiel, Editors; Southern Marketing Association, November 1981.

18.    (With G. Kozmetsky and R. Peterson) "An Investigation of the Perceptions of Capitalism
       Among Texas Business Leaders," paper, Institute for Constructive Capitalism, Austin,
       Texas, 1981.

19.    (With G. Kozmetsky and R. Peterson) "Issues of Concern Among Major Demographic
       Groups," paper, Institute for Constructive Capitalism, Austin, Texas, 1981.


      Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 6 of 18
                                                                                                     6


20.    (With R. Peterson and G. Kozmetsky) "Perception of News Media Toward Business,"
       Journalism Quarterly, January 1982.

21.    (With A. Hardy and G. Imperia) "Generic Brands versus National Brands and Store
       Brands," Journal of Advertising Research, October/November 1982.

22.    (With G. Kozmetsky) Institute Paper, “Constructive Capitalism – Readings”, Institute for
       Constructive Capitalism, Austin, Texas 1982.

23.    (With G. Kozmetsky and R. Peterson) "A Definition of Capitalism - Its Theoretical and
       Practical Implications," paper, Institute for Constructive Capitalism, policy series, 1982.

24.    "A Influencia dos Sistemas Interativos nas Tecnicas de Marketing," Anais do II Enbra,
       September 1982.

25.    (With R.T. Green, et al) "Societal Development and Family Purchasing Roles: A Cross-
       National Study," Journal of Consumer Research, March 1983.

26.    (With R. Peterson, G. Albaum and G. Kozmetsky) "Attitudes of Newspaper Business
       Editors and General Public Toward Capitalism," Journalism Quarterly, Spring 1984, pp.
       56-65.

27.    (With R. Godoy) "Psychosocial Characteristics of Battered Women - Information for
       Communication," Proceedings of the 23rd International Congress of Psychology, Acapulco,
       Mexico, September 1984.

28.    (With C. Lee) "A Comparison of the Short-Run Relative Effectiveness of Free Samples vs.
       Advertising on Consumers' Attitudes Toward a Convenience Product - An Experiment,"
       Current Issues and Research in Advertising, 1984, Vol. I, pp. 109-122.

29.    (With G. Wilcox and L. Williams) "Targeting the Affluent: Implications for Advertisers," in
       Proceedings from the 12th International Seminar in Marketing Research, I.R.E.T. - La Londe
       sur Les Maures, May 1985, pp. 43-67.

30.    (With L. James) "A Profile of Direct Marketing Television Shoppers," The Journal of Direct
       Marketing, 1987, Vol. 1, No. 4, pp. 12-23.

31.    (With R. Ohanian) "Application of Primacy-Recency in Comparative Advertising," Current
       Issues & Research in Advertising, 1987, Vol. 10, Nos. 1 & 2, pp. 99-121.

32.    (With W.H. Cunningham) "Stanley C. Hollander: The Scholar Behind Marketing and Retail
       Theory," Historical Perspectives in Marketing, Terence Nevett and Ronald A. Fullerton,
       Editors; Lexington Books, 1988, pp. 5-7

33.    (With Kristen Stewart) “Media as an information broker: The impact of type on user behavior
       and content perceptions-a model”, Journal of Advertising Research (in press).




      Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 7 of 18
                                                                                                 7


34.    (With Davit Davtyan and Kristin Stewart) “Comparing Brand Placements and
       Advertisements on Brand Recall and Recognition”, Journal of Advertising Research
       (forthcoming).
35.    (With Davit Davtyan) “An Investigation of Brand Placement Effects on Brand Attitudes and
       Purchase Intentions: Brand Placements versus TV Commercials”, Journal of Business
       Review (reviewed and resubmitted).
36.    (With Mary Dunn, Hye Koh, Dr. Kristin Stewart, Dr. Matt Kammer-Kerwick “Big Model
       Paper: Device Credibility and Message Quality”, Psychology and Marketing (P&M) (under
       peer review).




                     PRESENTATIONS AND COFERENCE PAPERS

                 *From 1991 forward, Dr. Cunningham has made presentations
                   to University and community groups too numerous to list.

1.     (With W.T. Anderson and W.H. Cunningham) "Personality and Status-Oriented
       Promotional Appeals," presented at the Southern Marketing Association, November 11,
       1972, in Washington, D.C.

2.     (With R. Moore and W.H. Cunningham) "Product Distribution Strategy in Semi-
       Industrialized Countries," presented at the Academy of International Business, December
       27, 1973, New York, N.Y.

3.     (With R.T. Green and W.H. Cunningham) "A Cross-Cultural Study of Subjective Product
       Attributes," presented to the Association of Consumer Research, November 8-11, 1973,
       New York, N.Y.

4.     (With R.T. Green) "Family Purchase Decisions: Substantial Changes Could Result from
       Women's 'Liberated' Attitudes," presented to the Research Seminar in Marketing, June 4-10,
       1974, Senanque Abbey, France.

5.     (With R.T. Green and W.H. Cunningham) "A Cross-Cultural Study of Product Attribute
       Importance," presented to the American Psychological Association, August, 1974, New
       Orleans, LA.

6.     (With W.H. Cunningham) "Food Retailing in Sao Paulo, Brazil," presented to the Southern
       Marketing Association, November, 1975, New Orleans, LA.

7.     Panel Member: "Television Advertising to Children," Southwest Marketing Association,
       March 7, 1981, New Orleans, LA.

8.     "Advertising for Lawyers: An Exploratory Study of Four Different Appeals," presented to
       the Southern Marketing Association Annual Conference, November, 1981, Atlanta, GA.


      Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 8 of 18
                                                                                                  8




9.     Panel Member: "Teaching Advertising and Promotional Strategy," Mid-South Marketing
       Conference, April, 1982, Long Beach, MS.

10.    Presenter: "The Role of Department Chairmen in Advertising Education," Mid-South
       Marketing Conference, April, 1982, Long Beach, MS.

11.    Lecturer: "Internationalizing the Advertising Curriculum," Third Annual AMA Faculty
       Consortium, July, 1983, Atlanta, GA.

12.    Chair, Promotional Track, 1983 Southern Marketing Association Educators' Conference,
       Atlanta, GA.

13.    "The Importance of Planning and Strategy for Direct Selling," presented at the Annual
       Meeting of Direct Selling Educational Foundation, April 11-12, 1985, Dallas, TX.

14.    (With G. Wilcox and L. Williams) "Targeting the Affluent: Implications for Advertisers,"
       presented at the 12th International Seminar in Marketing Research, I.R.E.T. La Londe sur
       Les Maures, May 29-31, 1985.

15.    Moderator, Roundtable Discussion: "The Latino Challenge to Opinion Polling in the U.S.,"
       Conference on Ignored Voices: Public Opinion Polls and the Latino Community, October
       18, 1985, The University of Texas at Austin.

16.    Panelist: Council of the Americas Business Environment Roundtable on Brazil, December
       3, 1985, Houston, TX.

17.    "Panorama do varejo nos Estados Unidos - Exemplos e licoes para hoje e amanha,"
       presented to 1 Simposio de Administracao e Marketing do Varejo, April 7, 1988, Sao Paulo,
       Brazil.

18.    Panelist: Society for Marketing Professional Services November 21, 1988, Austin, TX.

19.    Panelist: Texas Travel Summit '91 "Foundations for Excellence," September 30-October 2,
       199l, Fort Worth, Texas.

22.    Presenter: Graduate Student Presentation “New Trends in Media,” Universidad Mayor,
       November 13-19, 2007, Santiago, Chile.

23.    Panelist: Representing the University at the Brazil Center, June 18-24, 2009, Rio de
       Janeiro, Brazil.

24.    Presenter: Advertising Executive Master at UGAP-Union Guatemalteca De Agencias De
       Publicidad, May 10-13, 2009, Guatemala City, Guatemala.

25.    Presenter (refereed paper): American Academy of Advertising Conference “Quick Service
       Restaurant Advertising and Consumption in the United States 1986-2007” with Sara Kamal
       and Gary B. Wilcox, March 18-21, 2010, Minneapolis, MN.

      Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 9 of 18
                                                                                                    9




26.       Key Note Speaker for the Jornadas Fronterizas Border Workshop presented by IC2
          Institute, November 11, 2011, Austin, TX.

27.       (Co-Author With Kristin Stewart and Mary Dunn): “How Media Factors Influence Trust in
          Advertising for Baby Boomers: A Consumer-Media Relationship Model of TV”, paper
          presented in competitive session at the American Academy of Advertising, Chicago, IL,
          March 2015.

28.       (Co-Authored With Mary Dunn, Hye Koh, Dr. Kristin Stewart, Dr. Matt Kammer-Kerwick
          “Big Model Paper: Device Credibility and Message Quality”, paper will be presented at the
          American Marketing Association Conference, Chicago, IL, August 2016.


                                      ONGOING RESEARCH

      •   Co-Authored “Examining Video Advertising Effectiveness: The Effect of Product
          Category, Moderated by Purchase Involvement, and Platform Type”, with Mary Dunn,
          ongoing.

      •   Co-Authored “Advertising as a Context and Product Attribute Typicality: A
          counterbalance-congruence hypothesis of product positioning”, with Mary Dunn,
          ongoing.

      •   Co-Authored “Effects of Viewers’ Involvement on the Effectiveness of Brand Placements”
          with Davit Davtyan, ongoing work supported by IC2 Grant (to be submitted to the Journal
          of Current Issues and Research in Advertising, June 2016).
      •   Co-Authored “Examining Video Advertising Effectiveness: The Effect of Product
          Category, Moderated by Product Involvement and Platform Type” with Kristen Stewart,
          ongoing (work supported by IC2 Grant).

      •   Co-Authored “Exploring the Values of the Millennial Generation in Black and White” with
          Kevin Thomas, ongoing.

      •   Co-Authored “Consumers’ Media as an information broker: The impact of ‘type’ on user
          behavior and content perceptions-a model.” with Kristin Stewart, submitted.

      •   Co-Authored “How media influence consumers’ trust in advertising: The role of use
          frequency, motivation and expectancy.” with Kristin Stewart, ongoing.

      •   Co-Authored “Beyond the Background: Affecting responses in video advertising by varying
          music prominence and evoked arousal.” with Kristin Stewart and Vinnie Cicchirillo,
          ongoing.

      •   Co-Authored “An analysis of music prominence in advertising: Propositions for further
          research.” with Kristin Stewart, Allison Auchter and Ben Wyeth, ongoing.

      Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 10 of 18
                                                                                               10




•   Co-Authored “Nobody puts music in the corner: The effect of music prominence and
    musically evoked arousal in advertising, on consumers’ evaluative brand judgments and
    choice (Submitted to: Journal of Business Research) with Kristin Stewart and Vinnie
    Cicchirillo, ongoing.

•   Co-Authored “Sensory Media Project. Does the device type affect the decision making
    process: attitudes towards the ad, brand, purchase intention and intentions to seek
    (Submitted to: Journal of Marketing Research) with Kristin Stewart, ongoing.

•   Co-Authored “Click through on mobile devices. The impact of mobile device type on
    consumer’s decision to receive more information (In preparation for submission to:
    Psychology and Marketing) with Kristin Stewart, ongoing.


                                  GRANTS, RESEARCH AWARDS

•   Stan Richards Campaign-successfully raised $7.5 million to name the Stan Richards School
    of Advertising & Public Relations, 2011-2015.

•   IC2 Research Grant ($25,000), 2014-2016.

•   USAA Future Payments Project, 2011.

•   Principal Investigator for TxDOT Strategic Marketing Program, 2011-2014.

•   Faculty Fellow, IC2 Institute, The University of Texas, 2008-2009, 2009-2010, 2010-2011,
    2011-2012, 2012-2013, 2013-2014 and 2014-present.

•   Recipient of the Robert C. Jeffrey College Benefactor Award, 2009-2010

•   United States Postal Service Advertising Grant, 1997

•   Internal Revenue Service Automated Filing Campaign, 1996

•   Institute for Constructive Capitalism Grant, CKP Project on Capitalism, September, 1979 to
    1983 - several ongoing research papers with Dr. George Kozmetsky and Dr. Robert
    Peterson.

•   University Research Institute Grant, Fall 1976, to investigate "The Effectiveness of
    Bilingual Advertising."

•   University Research Institute, Fall 1977, to investigate "Advertising of Professional Service
    - Lawyers."

•   Austin Women's Center Research Grant, "A Study of Women Entrepreneurs," 1975.


Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 11 of 18
                                                                                             11


•   Outstanding Paper Award, "Advertising for Lawyers: An Exploratory Study of Four
    Different Appeals," Southern Marketing Association, November 1981.

•   Institute of Human Development and Family Studies Grant for a Gerontology Project, May
    1984.

•   University of Cincinnati Direct Marketing Policy Center Grant to study "A Profile of Direct
    Marketing Television Shoppers," July 1985.

•   Eckerd's Drugstores Research Grant to study "Differential Perceptions of National and
    Private Label Branded Nonprescription Drugs," Fall 1986.

•   Institute of Human Development and Family Studies Grant to study "Aging and Self-
    Medication Decision Processes," Spring 1987.

•   Institute of Human Development and Family Studies Grant to study "An Analysis of the
    Process of Persuasion on Younger and Older Adults," June 1987.

•   Extension of University of Cincinnati Direct Marketing Policy Center Grant to study
    Shopping Behavior, May 1987.

                          Ph.D. COMMITTEES CHAIRED

•   Dr. Cunningham has served and continues to serve as both chair and member of numerous
    doctoral committees and numerous masters’ committees. The committees are too numerous
    to mention. Dr. Cunningham’s students have achieved high honors and prestigious
    academic positions in the United States and abroad.


                          EDITORIAL BOARDS - CURRENT

•   Member, Editorial Board of Journal of Current Issues and Research in Advertising, 1979 to
    present.

•   Member, Editorial Board of Journal of Advertising, 1990 to present.

•   Member, Editorial Board of Journal of Managerial Issues, 1988 to present.

•   Member, Editorial Review Board of Journal of Marketing, 1992 to present.

•   Member Editorial Review Board of Journal of Advertising Research 1992 to present.

•   Member Editorial review Board of Journal of International advertising 1998 to present


                          EDITORIAL BOARDS - PREVIOUS



Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 12 of 18
                                                                                                12


   •   Member, Editorial Board of European Journal of Marketing.

   •   Consultant and Reviewer, Prentice Hall Publishing Company.


                               UNIVERSITY COMMITTEES

Former Member of:

   •   Accessions Committee - The University of Texas Art Museum, 1987-2000
   •   Austin/UT Council, 1992 to 2000
   •   Ad Hoc Committee for the Allan Shivers Centennial Chair in Communication, 1998 to 2000
   •   Special Committee to Study the Funding of UT Men's and Women's Athletic Programs,
       1982 to 1984
   •   Texas Excellence Awards Selection Committee, 1992 to 2000
   •   Committee on International Programs and Studies
   •   The Ronya Kozmetsky Centennial Lectureship for Women in Management
   •   Ad Hoc Committee on Intercultural/International Communication
   •   Ex-Students' Association Scholarship Committee
   •   Chairman, Committee to Select the Dean of the School of Communication, 1978
   •   Chairman, Consultative Committee to Advise the President Concerning the Selection of the
       Vice President for Academic Affairs, 1979 to 1980
   •   UT Faculty Women Steering Committee, 1985

Current Member of:

   •   Moody College of Communication Advancing Distance and Continuing Education
       Committee, 2015-2016
   !   Moody College of Communication Promotion and Tenure Committee, 2015-2016
   !   Chair (Incoming), Admissions and Registration Committee, 2015-2016
   !   Member, General Faculty Rules and Governance Committee, 2014-2016
   !   Member, Admissions and Registration Committee, 2014-2015
   !   Moody College of Communication Promotion and Tenure Committee, 2014-2015
   !   Chair, Presidential Enrollment Task Force, 2008-2009
   !   Chair, Presidential Enrollment Task Force, 2004-2005
   !   Member, Presidential Curricular Reform Task Force, 2005-2006
   !   International Studies and Programs Committee, The University of Texas, 2000 to present


   Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 13 of 18
                                                                                            13


  !   Administrative Council, College of Communication President's EEO Committee, 1985 to
      present
  !   Brazilian Studies Committee, 1992 to present
  !   Latin American Collection Advisory Board, 1985 to present
  !   UT Press Advisory Committee, 1995 to present
  !   UT Women’s Athletics Hall of Fame Selection Committee, 1992 to present
  !   ILAS Undergraduate Advisory Committee, 1985 to present
  !   Department of Advertising Alumni Relations Committee and Promotion Committee
      Representative, 1985 to present
  !   College of Communication Promotion and Tenure Committee, 1993 to 2005, 2004-2006




Ad Hoc Member of:

  •   College of Communication Advisory Council, 1978 to 1985, and 2002 to 2015.



                      UNIVERSITY AND COMMUNITY SERVICE

  •   Department of Public Safety Consultant, 1975 to 1976.
  •   Served as Consultant - Austin Women's Center, 1975 to 1976.
  •   First Vice-President, Austin Advertising Club, 1977-78, President 1978 to 1979.
  •   Faculty Sponsor for Women in Communication, Incorporated (WICI), 1978 to 1979.
  •   Faculty Sponsor, MBA Women's Association, 1980 to 1982.
  •   Member, Public Access to Lawyers Committee, State Bar of Texas, 1980 to 1985.
  •   Member, Austin Diocese Committee for Communication, 1981 to 1985.
  •   UT Delegate to the AIAW Annual Convention, Detroit, 1982.
  •   Co-Chairman, Committee to Establish Advertising Ethical Standards, Texas Student
      Publications Board, 1982 to 1983.
  •   UT Delegate to the NCAA Annual Convention, San Diego, January 1983; Dallas, January
      1984.
  •   UT Delegate to NCAA Special Convention, New Orleans, June 20-21, 1985.
  •   Member of the Austin/UT Council, 1984 to 1985.
  •   Member, Austin Mental Health Association Board, 1985 to 1986.
  •   Member, Holy Cross Hospital Board of Trustees, 1985 to 1986.
  •   Member, Austin Lyric Opera Board of Trustees, 1986 to 1987.

   Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 14 of 18
                                                                                           14


•   Member, South Central Texas Chapter Arthritis Foundation Board of Directors, 1987 to
    1988.
•   Member, Daughters of Charity Health Services of Austin Planning Council, 1986 to
    present; Chair, 1987 to 1988.
•   Member, St. David's Hospital Women's Health Advisory Council, 1987 to 1988.
•   Member, 1987 International Business Fellows Program.
•   Member, 1988 International Business Fellows Selection Committee.
•   Member, City of Austin Child Care Commission, and Chair of Public Awareness
    Committee, 1987.
•   Member, Marketing and Publicity Committee, Capitol Area Boy Scouts of America Round-
    Up Planning Committee, 1987 to 1988.
•   Faculty Advisor, Beta Alpha Phi International Honor Society, 1987 to 1990.
•   Member, Capitol Area Boy Scouts of America Executive Board, 1987 to 1992; Advisory
    Council, 1992 to 1998.
•   Member, Board of Texas State Committee of National Museum of Women in the Arts, 1987
    to 1992; Co-chair, 1988 to 1990.
•   Member, Tourism Advisory Committee, Texas Department of Commerce, 1988 to 1991.
•   Member, Special Populations Media Subcommittee, American Cancer Society, Texas
    Division, Inc., 1988 to 1990.
•   Member, Advisory Board, Premiere 1989 Gala (Promoting Dallas Communication
    Industry), 1988.
•   Member, Board of Communities in Schools-Austin, 1989 to 1990.
•   Member, Austin Diocesan Forum, 1988 to 1992.
•   Member, Austin Chamber of Commerce National Public Relations Committee, 1989 to
    1990.
•   Member, Marketing Committee of the United Way/Capitol Area, 1991 to 1992.
•   Member, Campaign Executive Committee of the Allan Shivers Radiation Therapy Center,
    1991 to 1993.
•   Member, Lone Star Girl Scout Council's Mirrors Project, 1992 to 1997.
•   Member, The Settlement Club, 1986 to 1990; Associate Member, 1991 to present.
•   Member, Texas Hill Country Wine and Food Foundation, 1999- 2005
•   Member, Board of Susan G. Komen Breast Cancer Foundation, and Campus Sponsor for
    "Race for the Cure”, 1986 to 1990
•   Member, Sunset Advisory Commission, 1995 to 1997, appointed by the Lieutenant
    Governor.
•   Member, Board of Directors of Austin Smiles, 1992 to 2000


Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 15 of 18
                                                                                            15


•   Member, Austin Theater for Youth, 1995 to 2000.
•   Member, Jocalia Investment Group, ($200,000 invested) 1978 to 2010.
•   Member, Advisory Board of Trustees of the National Wildflower Research Center, 1986 to
    2006.
•   Member, St. Edward’s University Board of Trustees, 1985- present.
•   Member, Board of National Museum of Natural History, Smithsonian Institution, 1993 to
    2007.
•   Member, Texas Advisory Board of the Children’s Defense Fund, 1999 to present.
•   Member, Advisory Board of the Texas Medical Association Foundation 1999 to present.
•   Member, Advisory Board of the Texas Heart Fund, 1999 to 2007.
•   Member, Advisory Board of eCampus Tours, 2012.


                                PROFESSIONAL ASSOCIATIONS

•   The Wine and Food Association, Emeritus Board Member, 2010-2011
•   American Academy of Advertising
•   American Marketing Association
•   Brazilian Bar Association
•   Southern Marketing Association
•   Austin Advertising Club - President 1978 to 1979
•   American Advertising Federation
•   Advertising Research Foundation


                                           HONORS

•   Beta Gamma Sigma
•   Phi Kappa Phi
•   Who's Who of American Women
•   Who's Who of Young Women
•   Who's Who in America
•   Who's Who in Advertising


                                     CORPORATE BOARDS



Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 16 of 18
                                                                                               16


•   Member Franklin Federal Bank Board of Directors, 1985 to 1987 (Member Audit
    Committee, Chair Marketing Committee)

•   Member, RepublicBank Northwest Board of Directors, 1987 to 1990; RepublicBank
    Williamson Co. Advisory Board, 1987 to 1988.

•   Advisory Director, Wells Fargo Bank, 1996-2001

•   Member of the Board of Directors of Dupont Photomasks, 2001 to 2005
    (Audit Committee member, Chair of Governance Committee)

•   Member, Cornell Companies Board of Directors, 2004 to 2005 (Audit Committee member,
    Governance Committee member)

•   Member of the Board of Directors of XILIX Corporation (a privately held company), 2001
    to 2008.

•   Member, VIAD Company Board of Directors (Chairman of Marketing and Innovation
    Committee, Member of Audit and Corporate Governance and Nominating Committee),
    2005 to present.

•   Member, Board of Directors (Chair of IT Committee, Member of Audit and Loan
    Committee), Pioneer Bank of Texas, 2007 to present.

•   Member, Advisory Council, Pyrix Company, Austin, 2008 to present.

•   Member, Advisory Board, Le Metier De Beaute, New York, 2008 to 2014.


                                        CONSULTING

•   Appointed consultant to the Cotton Board, 1984 to 1986.

•   Chairman of the Board of the University Co-op ($10,000,000 annual sales), 1979 to 1980;
    member of the Board of the University Co-op 1978 to 1982.

•   Research Consultant - RGK Foundation, 1981 to 1984.

•   Research Consultant - Metropolitan Research, Inc., 1975 to 1985. Served as consultant to
    British American Tobacco; Lone Star Beer Company, Lamar Savings; Romeo and
    Associates Advertising Agency; J-Wise Properties Ltd.; HEB Food Stores; Brooks,
    Johnson, & Zausmer Advertising; Bonner McLane Advertising; Denmark Shop; Texas
    Savings and Loan League; The Alpha Group (Mexico); Southland Corporation; Texas
    Pharmaceutical Association.

•   Expert Witness in legal cases involving advertising worked with Texas Attorney General's
    Office (John Hill and David Talbot) in Austin; Richard Shannon in Dallas; Don Grissom in

Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 17 of 18
                                                                                              17


    Dallas; Hector De Leon in Austin; David Sapp in Austin; and Paula Hinton of Vinson and
    Elkins in Houston.

•   Consultant for Advertising and Mass Communications for several non-profit organizations:
    The National Wildflower Research Center, St. Michael's Academy, Texas Mental Health
    Association, Wild Basin Park Board of Trustees, 1984 to present.

•   Worked with Arnold & Porter, Jones Day, Fulbright & Jaworsky, Ted Lee, Gendry &
    Sprague, Benckenstein & Oxford, Vinson & Elkins, Gunn & Lee, Shook, Hardy & Bacon,
    and Adams & Reese on several cases as an Expert Witness since 1992. Some of the cases
    for which expert witness services were rendered are: Class action suit against ARCO et al.
    involving several states (New York, Rhode Island, Massachusetts, Ohio, Connecticut)
    regarding advertising of lead paint; three class action suits involving plaintiffs in Texas,
    Oklahoma, and California against Compaq, eMachines and Hewlett Packard for sales of
    defective products (still ongoing); a class action suit against American Tobacco, plaintiff:
    the State of Sao Paulo, Brazil (worked with Adams & Reese); Bayou City Ford v. Sterling.,
    Houston; Mark Phipps & Phipon Inc. v. Praxair Inc., 1998, (worked with Eimer Stahl
    Klwon & Solby (Chicago); Karopa v. MPII et al., in Bexar County; Service Experts Co. v.
    Service Master Co. et al, (with Patton Boggs, Dallas), 2004; Clark Ford Inc. v. Ford Motor
    Co. (with Sapp & Sapp), 2002; Methodist Health Care System of San Antonio, Ltd. v.
    Medicath Corporation, 2003; FTC v. Exxon Corp., (with Covington & Burley), 1996;
    Nemesys Music Technology v. East West Communication, Inc. (with Taylor & Dunham)
    2000; in addition Dr. Cunningham testified in a number of cases regarding corporate names
    and advertising for insurance companies in the State of Texas (Texas Insurance
    Commission) working with Hector De Leon from 1996 to 2000.

•   Dr. Cunningham has been retained as an expert witness in several ongoing cases.




Case 3:17-cv-00652-KDB-DSC Document 71-16 Filed 06/14/19 Page 18 of 18
